NEW IBERIA, LA – NYSE-MKT:TSH- Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended December 31, 2012, the first quarter of fiscal year 2013. Earnings for the quarter ended December 31, 2012 amounted to $3.1 million, or $1.49 per diluted share, compared to $1.8 million, or $0.85 per diluted share, for the same quarter in fiscal 2012, an increase of $0.64 per diluted share, or 75.3%. This quarter included two non-recurring items:the sale of $46.3 million in mortgage loans, generating a one-time pre-tax gain of $2.0 million, and an accelerated first quarter dividend in the amount of $0.365 per common share.Excluding the gain on sale of mortgage loans, diluted earnings per share for the first quarter would have been $0.86 per common share. “We had solid earnings this quarter on top of record EPS for the past four fiscal years,” said Little.“Our loan sale this quarter helps to re-position our balance sheet, and the accelerated dividend provided some tax relief for our shareholders.Also, commercial and consumer loan growth was positive this quarter, and the loan pipeline remains strong.” The Company reported the following points of interest: · The Company posted a $1.3 million after-tax gain on the $46.3 million sale of mortgage loans. · The Company declared dividends totaling $0.73 per share, including a regular dividend of $0.365 and an accelerated first quarter dividend of $0.365. · SmartGrowth Deposits increased 3.3% over the linked quarter and 11.5% compared to a year ago.SmartGrowth Deposits amounted to 77.7% of total deposits at December 31, 2012, compared to 76.8% at September 30, 2012 and 73.3% a year ago. · Checking Account Balances increased 4.8% compared to the linked quarter-end and 16.0% compared to December 31, 2011. · The average rate paid on all deposits was 0.53% for the quartercompared to 0.58% for the linked quarter and 0.88% a year ago. Page 1 of 18 · Quarterly operating revenue increasedto $13.5 million for the current quarter, as compared to $12.1 million in the linked quarter and $11.5 million a year ago, mainly due to the $2.0 million gain on the sale of loans. · Tangible book value per share increased to $39.86, an increase of 1.5%, or $0.57, compared toSeptember 30, 2012 and 6.4%, or $2.39, year-over-year. · Net charge offs for the quarter amounted to 0.07% of average loans. Capital Over the past twelve months, stockholders’ equity increased 4.5% to a record $84.8 million at December 31, 2012, while assets increased 3.2% to $839.7 million.The tangible equity ratio at December 31, 2012 increased to 9.70%, compared to 9.56% a year ago.Tangible book value per common share increased to a record $39.86, an increase of 6.4% compared to a year ago.Risk based capital increased to 14.34% compared to 14.09% a year ago, and the equity to asset ratio increased to 10.09% from 9.97% a year ago. During the quarter ended December 31, 2012, the Company repurchased 15,034 shares of the Company’s common stock at an average price of $37.66 per share. QUARTERLY COMPARISON Dec '12 Sep '12 Jun '12 Mar '12 Dec '11 Stockholders' Equity (in millions) $ Ratio of Equity to Assets % Basic Earnings Per Share $ Adjusted Earnings Per Share* $ Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value Per Common Share $ Tangible Book Value Per Common Share $ Total Assets (in millions) $ *Excluding Gain on Loan Sale Non-Recurring items The sale of $46.3 million in mortgage loans, the related $1.3 million after tax gain and the acceleration of the first quarter dividend of $0.365 per share were non-recurring items.While the loan sale consisted primarily of long-term, fixed rate mortgage loans, approximately $10 million of the loans were SmartGrowth mortgage loans. “We hope to have the loans replaced within a couple of quarters,” said Little.“We expect to replace them with a healthy mix of commercial, consumer and mortgage loans.” Asset Quality The following tables set forth asset quality ratios and allowance for loan loss activity for each of the past five quarters: Net Charge offs, ALLL, NPAs quarterly comparison Dec ‘12 Sep ‘12 Jun ‘12 Mar ‘12 Dec '11 Net Charge-offs/Average Loans % ALLL*/NPLs % ALLL*/NPAs % ALLL*/Loans % NPAs/Assets % *ALLL figures include specific reserves Page 2 of 18 The following table sets forth the allowance for loan loss activity for each of the past five quarters. Allowance for Loan Loss Provision & Charge-offs QUARTERLY COMPARISON(In 000’s) Dec '12 Sep '12 June '12 Mar '12 Dec '11 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ The allowance for loan losses was 1.28% of total loans, or $8.2 million, at December 31, 2012 compared to 1.27% of total loans, or $8.6 million, at September 30, 2012 and 1.33% of total loans, or $8.4 million, at December 31, 2011. Net charge-offs for the quarter were $0.5 million, or 0.07% of average loans, compared to $0.3 million, or 0.05% of average loans, for the same period a year ago.For the twelve months ended December 31, 2012, net charge offs were $1.9 million, or 0.29% of average loans, compared to $4.7 million, or 0.78% of loans, for the twelve months ended December 31, 2011. Non-performing assets decreased slightly to $10.3 million, or 1.20% of total assets, at December 31, 2012 compared to $10.9 million, or 1.28% of total assets, at September 30, 2012 and $12.4 million, or 1.53% of total assets, a year ago. This is primarily due to a decrease in non-accrual loans. Net Interest Income QUARTERLY COMPARISON(In 000’s) Dec '12 Sep '12 Jun '12 Mar '12 Dec '11 Interest Income $ Interest Expense Net Interest Income $ Net interest income decreased $0.2 million compared to the linked quarter, primarily due to the sale of loans being offset somewhat by decreases in deposit rates. Net Interest Margin and Spread quarterly comparison Dec ‘12 Sep '12 Jun '12 Mar '12 Dec '11 Yield on Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Page 3 of 18 Net interest margin amounted to 3.98% for the three-month period ended December 31, 2012, compared to 4.17% for the three-months ended December 31, 2011.The decrease was primarily due to lower yields on both loans and investments, offset somewhat by lower deposit rates. Spread amounted to 3.80% for the three month period ended December 31, 2012, compared to 3.99% for the same period in the previous year.Compared to the same quarter last year, the average yield on earning assets decreased 38 basis points from 5.30% to 4.92%, while the average cost of funds decreased 20 basis points from 1.31% to 1.11%. Operating Revenue Operating revenue for the quarter ended December 31, 2012, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $13.5 million compared to $11.5 million for the same quarter in 2011.Excluding the impact of the loan sale during the quarter, operating revenue of $11.5 million remained constant as compared to the same quarter in 2011. The table below reflects the Company’s operating revenues in millions over the past five quarters: Operating Revenue quarterly comparison (in millions) Dec '12 Sep '12 Jun '12 Mar '12 Dec '11 Net Interest Income $ Non Interest Income Operating Revenue $ Non-Interest Income Non-interest income increased to $5.8 million for the quarter, as compared to $4.2 million in the linked quarter and $3.8 million for the same quarter a year ago.This is mainly due to the $2.0 million gain from the sale of loans.Non-interest income amounted to 2.73% of average assets for the quarter compared to 1.99% for the linked quarter and 1.88% a year ago.Excluding the sale of loans, non-interest income was $3.8 million, or 1.80% of average assets. Non-Interest Income & Expense quarterly comparison (in thousands) Dec '12 Sep '12 Jun '12 Mar '12 Dec '11 Interchange fee Income $ Other Non-Interest Income Total Non-Interest Income $ Total Non-Interest Income/Avg. Assets % Non-Interest Expense $ Non-Interest Expense/Avg. Assets % Non-Interest Expense For the quarter ended December 31, 2012, non-interest expense was $8.8 million, or 4.11% of average assets, compared to $8.5 million, or 4.03% of average assets, in the linked quarter, which was an increase of 2.6%, primarily due to increases in compensation and marketing expenses.Compared to the same quarter in fiscal 2011, non-interest expense increased by $0.4 million, or 3.6%, from $8.4 million to $8.8 million, which was primarily due to increases in compensation, marketing, and data processing expenses. Page 4 of 18 Net Income and Dividends On November 28, 2012, the Board of Directors declared a $0.365 per share quarterly dividend.In addition, the Board declared a special, accelerated first quarter dividend of $0.365 per share.The Company has paid a cash dividend for 70 consecutive quarters.In view of the special dividend, the Company does not anticipate declaring a dividend for the first calendar quarter of 2013. QUARTERLY COMPARISON(In 000’s) Dec ‘12 Sep '12 Jun '12 Mar '12 Dec '11 Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Loans QUARTERLY COMPARISON(In 000,000’s) Dec ‘12 Sep '12 Jun '12 Mar '12 Dec '11 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans $ Mortgage Loans (owner occupiedconforming) Total Loans $ Linked Quarter Comparison.Gross loans receivable decreased to $642.6 million at December 31, 2012 from $674.4 million at September 30, 2012, a decrease of $31.8 million or 4.7% compared to the linked quarter, primarily due to the sale of $46.3 million of one-to four-family mortgages.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans, and consumer loans, were $477.2 million, or 74.3% of total loans, at December 31, 2012, compared to $479.7 million, or 71.1%, at September 30, 2012, a three month decrease of $2.5 million, or 0.5%. Commercial loan balances at December 31, 2012 amounted to $220.5 million compared to $215.2 million at September 30, 2012, a three month increase of $5.3 million, or 2.5%.Consumer loan balances at December 31, 2012 amounted to $113.4 million compared to $110.2 million at September 30, 2012, a linked quarter increase of $3.2 million, or 2.9%. One Year Comparison. Gross loans receivable increased to $642.6 million at December 31, 2012 from $632.6 million at December 31, 2011, a twelve month increase of $10.0 million, or 1.6%.SmartGrowth Loans increased to $477.2 million at December 31, 2012 from $466.5 million at December 31, 2011, a twelve month increase of $10.7 million, or 2.3%. Commercial loan balances at December 31, 2012 amounted to $220.5 million compared to $213.6 million at December 31, 2011, a twelve month increase of $6.9 million, or 3.2%.Consumer loan balances at December 31, 2012 amounted to $113.4 million, compared to $107.4 million at December 31, 2011, a twelve month increase of $6.0 million, or 5.6%. Page 5 of 18 “We made over $64.2 million in loans this quarter,” said Little, “including $56.6 million in SmartGrowth loans.The Southwest Louisiana region is a great area with a growing economy and low unemployment.” Loan Sale On November 28, 2012, Patrick Little, on behalf of the Company, announced the sale of a portfolio of single-family owner-occupied, performing, fixed rate mortgage loans with a book value of $46.3 million. The Company recognized a one-time gain of $2.0 million during the quarter associated with the sale of the loans.The Bank retained servicing of these loans. The portfolio of sold loans had a weighted average coupon rate of approximately 3.7% and a weighted average remaining term of approximately 170 months.The yield on average loans was 5.45% for the quarter ended December 31, 2012, as compared to a weighted average coupon rate of 3.7% on the loans sold. “First, the loan sale gain of $2 million demonstrates the value of our mortgage loan portfolio,” said Little.“Furthermore, we hope that it will help boost our net interest margin and spread.” Deposits QUARTERLY COMPARISON(In 000,000’s) Dec ‘12 Sep '12 Jun '12 Mar '12 Dec ‘11 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ Linked Quarter Comparison.Total deposits increased to $630.6 million at December 31, 2012 from $617.7 million at September 30, 2012, a linked quarter increase of $12.9 million, or 2.1%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts, increased $15.8 million, or 3.3%, to $490.0 million at December 31, 2012, from $474.2 million at September 30, 2012. Checking account balances at December 31, 2012 increased $10.5 million, or 4.8%, to $230.8 million from $220.3 million at September 30, 2012. One Year Comparison. Total deposits increased to $630.6 million at December 31, 2012 from $599.3 million at December 31, 2011, a twelve month increase of $31.3 million, or 5.2%.Total SmartGrowth Deposits increased $50.7 million, or 11.5%, from $439.3 million at December 31, 2011 to $490.0 million at December 31, 2012. SmartGrowth Deposits amounted to 77.7% of total deposits as of December 31, 2012, compared to 73.3% at December 31, 2011. Checking account balances have increased 16.0%, or $31.8 million, in the past 12 months from $199.0 million at December 31, 2011 to $230.8 million at December 31, 2012. Checking account balances at December 31, 2012 accounted for 36.6% of total deposits, compared to 33.2% at December 31, 2011. Page 6 of 18 Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 70,000 customers.Teche is the fourth largest publicly traded bank holding company based in Louisiana with over $839 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE MKT. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. Page 7 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Statements of Income (UNAUDITED) THREE MONTHS ENDED Dec. Sep. Jun. Mar. Dec. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Income Taxes Income Taxes Net Income $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes ) Average Tangible Equity $ Net Income $ Plus Amortization of core deposit intangibles, net of related income taxes 1 1 2 2 2 Net Income, as adjusted $ Page 8 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Balance Sheet (UNAUDITED) Dec. Sep. Jun. Mar. Dec. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Shares Outstanding (in thousands) Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax affected basis.The amount was calculated using the following information. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 9 of 18 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Annual Balance Sheet (UNAUDITED) Dec. Dec. Dec. Dec. SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgage Loans Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Allowance for Loan Losses ) Loans Receivable, Net Cash and Securities Goodwill and Other Intangibles Foreclosed Real Estate Other TOTAL ASSETS $ SmartGrowth Deposits Checking $ Money Market Savings Total Smart Growth Deposits Time Deposits Total Deposits FHLB Advances Other Liabilities Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ Ratio of Equity to Assets % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share (1) $ Non-performing Assets/Total Assets % ALLL/Loans % ALLL/NPLs % Shares Outstanding (in thousands) (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense. Stockholders’ Equity $ Less goodwill and other Intangible assets, net of related income taxes ) Tangible Stockholders’ Equity $ Total Assets $ Less goodwill and other Intangible assets, net of related income taxes ) Total Tangible Assets $ Page 10 of 18 Quarter-End Loan Data Total Net Charge- Net Charge- 90 Days + 90 Days + December 31, 2012 Loans Offs Offs Non Accrual Non Accrual (In 000’s) Dollars Dollars Percentage Dollars Percentage Real Estate Loans Construction $ $ % $ % Permanent, Secured by: 1-4 Dwelling Units: Revolving, Open-End Loans (HELOC) % 68 % All Other Secured by First Liens % % Secured by Junior Liens % % Multifamily (5+ Dwelling Units) % % Nonresidential Property (Except Land) % % Land % % Consumer % % Commercial % % Subtotal – Real Estate Loans $ $ % $ 1.6% % Non-Real Estate Loans: Commercial Loans $ $ % $
